ACCEPTED
                                                                                 03-14-00197-CV
                                                                                        3763229
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                           1/14/2015 11:24:45 AM
                                                                                JEFFREY D. KYLE
                                                                                          CLERK
                            No. 03-14-00197-CV

                     In the Court of Appeals 3rd COURT   FILED IN
                                                             OF APPEALS
                                                       AUSTIN, TEXAS
                  for the Third Judicial District 1/14/2015 11:24:45 AM
                                                     JEFFREY D. KYLE
                          Austin, Texas                    Clerk


                   GRAPHIC PACKAGING CORPORATION ,
                                         Appellant,

                                     v.

         GLENN HEGAR , COMPTROLLER OF PUBLIC ACCOUNTS
                     OF THE S TATE OF T EXAS , AND
      K EN PAXTON , ATTORNEY GENERAL OF THE STATE OF TEXAS ,
                                           Appellees.

             On Appeal from the 353rd Judicial District Court
                          Travis County, Texas

U NOPPOSED FOURTH MOTION FOR E XTENSION OF TIME (SEVEN D AYS )
                 TO F ILE A PPELLEES ’ B RIEF


TO THE HONORABLE THIRD COURT OF APPEALS :

     Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellees Glenn Hegar, Comptroller of Public Accounts of the State of Texas,

and Ken Paxton, Attorney General of the State of Texas, move to extend the

time to file the appellees’ brief by seven days, from the current deadline of

January 20, 2015, to a proposed new deadline of January 27, 2015.
                                        I.

      The clerk’s record was filed on April 28, 2014, and the reporter’s record

was filed on June 12, 2014, setting the initial deadline for the appellant’s brief

on July 14, 2014. The Court granted appellant’s three unopposed motions to

extend that deadline by a cumulative total of 74 days. Appellant timely filed its

brief on September 26, 2014.

                                        II.

      The initial deadline for appellees’ brief was October 27, 2014. The Court

granted appellees’ three unopposed motions to extend that deadline by a

cumulative total of 85 days, to the current deadline of January 20, 2015.

                                       III.

      Appellees now request a final, seven-day extension of the time to file their

brief, which would create a new deadline of January 27, 2015. Appellees will not

request any further extensions for this brief.

                                       IV.

      This extension is necessary because appellees’ lead counsel has been ill

with a viral infection for the last several days, hindering his ability to complete

the brief. That hindrance is especially problematic at this time because both

appellees recently have changed administrations, and therefore will require

                                        2
more time to review the draft brief. This extension is not sought for delay, and

no party will be prejudiced if it is granted.

                                        V.

      Appellant does not oppose this extension motion.

                                    PRAYER

      Appellees Glenn Hegar, Comptroller of Public Accounts of the State of

Texas, and Ken Paxton, Attorney General of the State of Texas, respectfully

request that the Court grant this motion and extend the deadline for filing

appellees’ brief to January 27, 2015.

                                        Respectfully submitted.

K EN PAXTON                             /s/ Rance Craft
Attorney General of Texas               R ANCE CRAFT
                                        Assistant Solicitor General
CHARLES E. R OY                         State Bar No. 24035655
First Assistant Attorney
 General                                CYNTHIA A. M ORALES
                                        Assistant Attorney General
JAMES E. DAVIS                          State Bar No. 14417420
Deputy Attorney General for
 Civil Litigation                       OFFICE OF THE ATTORNEY GENERAL
                                        P.O. Box 12548 (MC 059)
SCOTT A. KELLER                         Austin, Texas 78711-2548
Solicitor General                       (512) 936-2872
                                        (512) 474-2697 [fax]
                                        rance.craft@texasattorneygeneral.gov

                                        Counsel for Appellees


                                        3
                      C ERTIFICATE OF C ONFERENCE

     I conferred with Amanda G. Taylor, counsel for appellant, regarding the

foregoing motion, and she advised that her client does not oppose the motion.

                                          /s/ Rance Craft
                                          Rance Craft


                        C ERTIFICATE OF S ERVICE

     On January 14, 2015, this Unopposed Fourth Motion for Extension of

Time (Seven Days) to File Appellees’ Brief was served by File & Serve

Xpress on:

James F. Martens                         Amy L. Silverstein
   jmartens@textaxlaw.com                   asilverstein@sptaxlaw.com
Amanda G. Taylor                         SILVERSTEIN & POMERANTZ LLP
   ataylor@textaxlaw.com                 12 Gough Street, Second Floor
Lacy L. Leonard                          San Francisco, California 94103
   lleonard@textaxlaw.com
Danielle Ahlrich                         Counsel for Appellant
   dahlrich@textaxlaw.com
M ARTENS , TODD , LEONARD &
  TAYLOR
301 Congress Avenue, Suite 1950
Austin, Texas 78701

Counsel for Appellant


                                          /s/ Rance Craft
                                          Rance Craft


                                     4